                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

ANDRE J. BAHOU,

                        Plaintiff,                                      8:17CV462

        vs.
                                                                         ORDER
PRISM TECHNOLOGIES GROUP, INC.,
PRISM TECHNOLOGIES LLC,
GREGORY J. DUMAN, L. ERIC LOEWE,
STEVEN J. YASUDA, and HUSSEIN A.
ENAN,

                        Defendants.

       Upon review of the parties’ Joint Motion to Stay Case Pending Settlement Finalization and
to Designate Certain Filings as Party-Restricted Access (Filing No. 126),


       IT IS ORDERED:
       1. The Joint Motion to Stay Case Pending Settlement Finalization and to Designate Certain
Filings as Party-Restricted Access (Filing No. 126) is granted;
       2. On or before August 1, 2019, the parties shall electronically file a joint stipulation for
dismissal (or other dispositive stipulation) and shall submit to the trial judge a draft order which
will fully dispose of the case;
       3. Absent compliance with this order, this case (including all counterclaims and the like)
may be dismissed without further notice;
       4. The Clerk of Court shall terminate the pretrial and trial settings, and any hearings set
for this case; and
       5. The Clerk of Court shall restrict access to Filing Nos. 11, 19, 31, 61-62, 64, and 74 to
case participants and court users.


       Dated this 18th day of July, 2019.
                                                     BY THE COURT:


                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
